Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 1 of 60 PageID# 1




                       IN THK UNITED STATES DISTRICT COURT


                       FOR THK EASTERN DISTRICT OF VIRGINIA

                                                                                              RECEIVED
                                       Alexandria Division                                    MAILROOM




D.T and M.T. as parents and next friend of S.T..P[aintiffs.                         CLEFIK. U.S. 0ISTR:C7 COURT
                                                                                       ALEXANDRIA. ViflGlNlA




               ill


                                                    Civil Action No. I'2oCV4UD
Fairfax County School Board. Defendants.


                                              Statement



1.Plaintiffs M.T. and D.T., as Parents, of Student("Student"), a minor child (collectively,
"Plaintiffs"), filed this appeal to:

(a)Seek reversal of denied relief of an Administrative Due Process decision rendered by the
Commonwealth of Virginia Hearing Officer finding that Defendant Fairfax County Public
Schools("FCPS")("LEA") offered Student a free appropriate public education ("FAPE")

(b) Allege FCPS deprived Plaintiffs of their rights under the Individual with Disabilities
Education Improvement Act("IDEA")and seek relief.

(c) Allege FCPS deprived Plaintiffs of their rights under Section 504 of the Rehabilitation Act of
1973 ("Section 504")and seek relief.

(c) Allege FCPS deprived Plaintiffs of their rights under Title II of the American with
Disabilities Act of 1990 and seek relief.


(d) Allege FCPS deprived Plaintiffs of their rights under the Equal Protection Clause of the
United States Constitution and seek relief.


(e) Allege FCPS deprived Plainlifts of their rights under 42 U.S.C 1983 and seek relief.
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 2 of 60 PageID# 2
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 3 of 60 PageID# 3
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 4 of 60 PageID# 4
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 5 of 60 PageID# 5
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 6 of 60 PageID# 6
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 7 of 60 PageID# 7
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 8 of 60 PageID# 8
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 9 of 60 PageID# 9
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 10 of 60 PageID# 10
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 11 of 60 PageID# 11
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 12 of 60 PageID# 12
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 13 of 60 PageID# 13
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 14 of 60 PageID# 14
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 15 of 60 PageID# 15
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 16 of 60 PageID# 16
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 17 of 60 PageID# 17
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 18 of 60 PageID# 18
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 19 of 60 PageID# 19
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 20 of 60 PageID# 20
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 21 of 60 PageID# 21
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 22 of 60 PageID# 22
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 23 of 60 PageID# 23
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 24 of 60 PageID# 24
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 25 of 60 PageID# 25
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 26 of 60 PageID# 26
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 27 of 60 PageID# 27
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 28 of 60 PageID# 28
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 29 of 60 PageID# 29
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 30 of 60 PageID# 30
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 31 of 60 PageID# 31
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 32 of 60 PageID# 32
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 33 of 60 PageID# 33
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 34 of 60 PageID# 34
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 35 of 60 PageID# 35
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 36 of 60 PageID# 36
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 37 of 60 PageID# 37
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 38 of 60 PageID# 38
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 39 of 60 PageID# 39
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 40 of 60 PageID# 40
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 41 of 60 PageID# 41
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 42 of 60 PageID# 42
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 43 of 60 PageID# 43
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 44 of 60 PageID# 44
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 45 of 60 PageID# 45
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 46 of 60 PageID# 46
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 47 of 60 PageID# 47
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 48 of 60 PageID# 48
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 49 of 60 PageID# 49
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 50 of 60 PageID# 50
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 51 of 60 PageID# 51
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 52 of 60 PageID# 52
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 53 of 60 PageID# 53
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 54 of 60 PageID# 54
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 55 of 60 PageID# 55
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 56 of 60 PageID# 56
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 57 of 60 PageID# 57
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 58 of 60 PageID# 58
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 59 of 60 PageID# 59
Case 1:20-cv-00460-CMH-IDD Document 1 Filed 04/24/20 Page 60 of 60 PageID# 60
